DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 2/27/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AHN et al. “Ahn” US 2020/0288413.


accessing power headroom control information determining that one or more conditions for generating a power headroom report have been met (wireless device calculates the PH based on transmit power under the assumption a specific waveform is transmitted (i.e. condition met to generate a report); Paragraph 86, see also Figure 4 and paragraphs 84-85); 
generating, based on the determination, a bandwidth part (BWP) based power headroom report comprising one or more active BWP specific power headroom of a serving cell (a power headroom report is generated for specific band parts (i.e. active BWPs); Paragraph 98, see also Figure 4); and
reporting, based on the device reporting power headroom in a slot associated with a given numerology on a first cell that overlaps with a plurality of slots associated with a given numerology on a second cell, a power headroom report for a first slot of the plurality of slots associated with the given numerology on the second cell that fully overlaps with the slot associated with the given numerology on the first cell (the PH is reported for all overlapping transmissions; Paragraph 103.  Further, the plurality of slots of a cell can overlap with the slots of another cell; Paragraph 123.  Lastly different numerologies can be used; Paragraph 157).



Regarding claims 3, 10, and 17, Ahn teaches the conditions for generating a BWP is a power headroom functionality being configured/reconfigured (the PHR is periodically triggered or triggered by the base station; Paragraph 82.  Thus the PHR reporting is configured as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Marinier et al. “Marinier” US 2017/0265176.

Regarding claims 4, 11, and 18, while Ahn teaches BWP specific PHR reporting, Ahn does not expressly disclose a MAC identified with a logical channel identifier specific to power headroom reporting.  However, Marinier teaches PHR is reported using MAC; Paragraphs 168 and 222.  Further, the MAC instance can utilize logical channel identifiers unique across different serving cites; Paragraph 87.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include reporting PHR using MAC as taught by Marinier.
	One would be motivated to make the modification such that the WTRU can send PHR to serving sites based on an instance/layer being activated or deactivated as taught by Marinier; Paragraph 222.

Regarding claims 5, 12, and 19, Ahn teaches identifying the max power output of a cell and BWP specific power levels of the serving cell as taught in claim 1.  Ahn does not teach the MAC includes an octet indicating information.  However, Marinier teaches the use of Type 2 PH (i.e. octet) which indicates both maximum power and power headroom for a serving cell; Paragraphs 216 and 218.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include using type 2 PH to report the power information as taught by Marinier.


Regarding claims 6, 13, and 20, Ahn does not teach an extended control element to report power headroom for the cells; however, Marinier teaches the use of extended prefixes for different MAC instances; Paragraph 123.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include an extended MAC element as taught by Marinier.
	One would be motivated to make the modification such that the system can account for overlapping timing between subframes; Marinier; Paragraph 123.

Response to Arguments
Applicant's arguments filed 2/27/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art does not teach the amendment limitations because Ahn does not make any mention of numerologies.
The Examiner respectfully disagrees.  Ahn teaches reporting power headroom information for all overlapping transmissions and the plurality of slots of a cell can overlap with the slots of another cell; Paragraphs 103 and 123.  Ahn, in paragraph 157, further discloses that different numerologies can be used as well. Thus, Ahn properly reads on the claim limitations.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419